DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office action is in response to the amendment filed 6/21/22 that amended claims 1, 8, and 15.  All rejections and objections not repeated below are withdrawn.  Claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0264778 to Yang et al.

Regarding claims 1, 8, and 15, Yang’s device identifies a plurality of blocks as claimed (see the 4KB and 16KB blocks in Fig. 4, for example).
Yang’s device determines at least one heuristic associated with the blocks as shown in Figs. 5-7, for example, where various entropy levels are shown.  He discusses this at 0030.
Yang’s device determines to group data for compressing based at least in part on the entropy level as taught at 0030 (“where whether to perform data compression on this set of partial data corresponds to whether the entropy detection value falls within the predetermined range.”)
Yang’s device performs the claimed compression, as claimed (see 0030-0037 and Figs. 1-4, 8, and 9).

Regarding claims 3, 10, and 17, Yang discloses the claimed entropy heuristic as discussed above.

Regarding claims 4, 11, and 18, Yang uses the digital entropy value to determine whether to compress the blocks, as taught at 0030.

Regarding claims 5, 12, and 19, Yang’s device operates as claimed (see 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0264778 to Yang et al.

Yang does not teach doing some of the compression during background operations, but it would have been obvious to one of ordinary skill in the art to do some compression during background operations to minimize the effect on normal system operations.

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues on page 9, first full paragraph, that Yang’s 4KB partial data subunits are not grouped into 16KB units.  However, it is clear from Fig. 4 that four 4KB subunits, when grouped, make up a single 16KB unit.  
Additionally, Figs. 3 and 4 and their associated discussion in Yang’s disclosure at 0030-0037 clearly teach that partial data subunits of similar entropy level are sent to the same data compression module.  For example, all subunits of entropy level 1, EL(1), are sent to data compression module 1, DCM(1), to be compressed therein.
This is clear teaching of grouping (or routing) subunits together for compressing based on the heuristic of entropy level since all subunits of the same entropy level are grouped (or routed) to the same data compression module, so Yang reads on the amended limitation.  The broadest reasonable interpretation of the term “group” includes route, or funnel, or channel, which Yang’s device certainly does by sending subunits of the same entropy level to the same data compression module.
	On pages 10 and 11, Applicant argues that the non-final Office action failed to make a prima facie case of obviousness regarding claims 6, 7, 13, 14, and 20.  In response, it is noted that (A) Yang clearly teaches compression, but as stated in the Office action, (B) Yang does not teach performing compression during background operations.  It would have been obvious to one of ordinary skill in the art to (C) perform compression in the background because (D) this minimizes the load or effect on normal system operations.  
If Applicant is challenging the fact that doing things in the background was well-known, then inasmuch as this is a challenge of an implied taking of Official Notice, Applicant is required to provide adequate information or argument that on its face creates a reasonable doubt regarding the circumstances justifying the Official Notice.  See MPEP 2144.03 and In re Boon, 169 USPQ 231 (CCPA 1971).
	It was notoriously well-known to perform operations in the background, to minimize the effect on foreground operations, and this is all that is required in claims 6 and 13.  Claims 7, 14, and 20 also require performing some compression during foreground operations, which is clearly shown by Yang since he shows multiple data compression modules.  The claimed second level is met by Yang’s second data compression module.  There is no requirement that this compression be done on already-compressed data, so Yang’s plural data compression modules meet the claimed first and second levels of compression.  The broadest reasonable interpretation of first level is first instance.  The broadest reasonable interpretation of second level is second instance.  Since Yang shows multiple data compression modules, it is fair to say he has multiple compression levels.
 
Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132